Name: 2014/718/EU: Council Decision of 8 October 2014 on the signing, on behalf of the European Union and its Member States, of the Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  Asia and Oceania;  international affairs
 Date Published: 2014-10-18

 18.10.2014 EN Official Journal of the European Union L 300/3 COUNCIL DECISION of 8 October 2014 on the signing, on behalf of the European Union and its Member States, of the Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part, to take account of the accession of the Republic of Croatia to the European Union (2014/718/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209, in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6 (2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Article 6(2) of the Act of Accession of the Republic of Croatia (the Act of Accession), the accession of the Republic of Croatia to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part (the Agreement) is to be agreed by the conclusion of a protocol to the Agreement (the Protocol). In accordance with Article 6(2) of the Act of Accession, a simplified procedure is to apply to such an accession, whereby a protocol is to be concluded by the Council, acting unanimously on behalf of the Member States, and by the third countries concerned. (2) On 14 September 2012, the Council authorised the Commission to open negotiations with the third countries concerned. The negotiations with the Republic of the Philippines were successfully concluded by the initialling of the Protocol on 16 January 2014. (3) The Protocol should be signed on behalf of the Union and its Member States, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union and its Member States of the Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby authorised, subject to the conclusion of the Protocol. The text of the Protocol will be published together with the decision on its conclusion. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 October 2014. For the Council The President M. LUPI